Wyly, J.,
dissenting. The harsh remedy of attachment this court has never permitted to be applied to other cases than those specified by law. An attachment will lie when the debtor is about to leave the State permanently. C. P. 240. It will not lie when he is only about to absent himself temporarily. Here Bell was only making a trip to Europe, expecting to be absent for the period of two years. He, however, returned within four months. For many years his domicile has been in this city, and there is nothing connected with this trip to Europe calculated to produce the impression' on any one that he was-leaving the State permanently. His property was here and there'was not the slightest foundation for the belief that he was about to change his domicile. I dissent.
Rehearing refused.